Title: To George Washington from Henry Knox, 4 August 1792
From: Knox, Henry
To: Washington, George



Sir,
War department August 4th 1792

By the letters of the 28th from General Wayne all was quiet on the frontiers.
Captain Hendricks left Buffaloe Creek on the 18th of June and others of the five Nations were to accompany him.
A Mr McConnell a man of Credit has been in this city and left it without my seeing him, he left Fort Washington the first of July, he says the Indian prisoners, who were sent by the way of the Wabash to the hostile Indians had returned, and brought favorable reports of the disposition of the Indians for peace, excepting the Shawanese—and that Genl Wilkinson had written me fully upon the subject, but which I have not received.
The accounts of the Recruits are not materially different from the last Return. I have the honor to be with the highest respect Your most obedt servant

H. Knoxsecy of War

